Title: Thomas Jefferson to Virginia Delegates in Congress, 22 February 1781
From: Jefferson, Thomas
To: Virginia Delegates in Congress


GentlemenIn Council Feby 22d. 1781
The object of the inclosed Memorial of Messrs. Stodder, Kerr & North being attainable by Congress only and proper to be the Subject of a representation from them I take the Liberty of transmitting it to you that Justice may be done to the parties interested.
I have the honor to be with great respect—Gentlemen your mo. ob. Hble Servant.
Th: Jefferson
P.S. We are and have long been without Letters of Marque
